Citation Nr: 1621036	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-48 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-concussive syndrome with migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for left index finger reattachment.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for left acromioclavicular joint arthritis.

5.  Entitlement to a rating in excess of 10 percent for a left middle finger amputation.

6.  Entitlement to a compensable rating for hearing loss.

7.  Entitlement to a compensable rating for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to service connection for a traumatic brain injury (TBI).

10.  Entitlement to service connection for depression.

11.  Entitlement to service connection for left hand arthritis.

12.  Entitlement to service connection for low blood pressure.

13.  Entitlement to service connection for syncopal episodes.

14.  Entitlement to service connection for dementia, claimed as secondary to a TBI and/or post-concussive syndrome with migraine headaches.

15.  Entitlement to service connection for sleep issues.

16.  Entitlement to service connection for fatigue.

17.  Entitlement to recognition of D. F. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.

18.  Entitlement to recognition of A. F. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to November 1992 and from August 1994 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A hearing transcript has been associated with the record.

In August 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2015).  That requested medical opinion was rendered in January 2016.  VA provided a copy of that opinion to the Veteran by correspondence dated in February 2016 and provided the opportunity to submit additional argument and evidence.   In March 2016, the Veteran indicated that he did not have any further evidence or argument to submit and that he would like the Board to proceed with the adjudication of the appeal. 

The Board notes that, in a November 2009 rating decision, a finding of incompetency was proposed.  The Veteran did not object to this proposal and his former wife was appointed as his fiduciary in March 2010.  His current fiduciary was appointed in approximately April 2012.  Although the Veteran has been adjudicated as incompetent and had a fiduciary appointed on his behalf, he prosecuted the appeal on his behalf.  Therefore, the decision has been captioned as shown on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board's decision as to the claim for an increased rating for post-concussion syndrome with migraine type headaches is set forth below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's post-concussion syndrome with migraine type headaches has more nearly approximated characteristic prostrating attacks occurring on an average of once a month over the last several months but has not manifested as very frequently completed prostrating and prolonged attacks productive of severe economic inadaptability, multi-infarct dementia associated with brain trauma, or cognitive deficits such as memory loss.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for post-concussion syndrome with migraine type headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.27, 4.31, 4.124a, 8045 (2008, 2015), 8100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With regard to the instant claim for an increased rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2008, sent prior to the rating decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, VA examination reports and a VHA opinion have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his post-concussion syndrome and complete appropriate authorization forms in an April 2014 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in February 2008, March 2009 and November 2011 as well as the VHA opinion obtained in February 2016 to determine the nature and severity of his post-concussion syndrome.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected post-concussion syndrome as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative has alleged that his post-concussion syndrome has worsened in severity since the last VA examination.  Rather, with respect to this claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

In addition, the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge in April 2015 Board hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R.                 § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2015 hearing, the undersigned identified the issue on appeal, namely an increased rating for post-concussion syndrome.  The Veteran provided testimony regarding his post-concussive syndrome symptoms, including the nature and severity of his headaches and any medication he takes for the condition.  The hearing transcript also reflects appropriate exchanges between the Veteran and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, subsequent to the hearing, a VHA opinion was obtained to determine which of the Veteran's reported symptoms were attributed to his post-concussive syndrome.   As such, the hearing was legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Increased Rating Claim

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Historically, the Veteran's post-concussive syndrome has been rated by analogy under the diagnostic codes for residuals of migraines and traumatic brain injuries.
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

For migraines, characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating.  Characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect  prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria, but under the new criteria or the old criteria, whichever are more favorable, for the period beginning on October 23, 2008.  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R.      § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

B.  Analysis

The Veteran contends that the severity of his residuals of a TBI symptoms warrant a higher rating.  In a January 2009 notice of disagrement, the Veteran wrote that he was suffering from memory and cognitive problems.  The Veteran described his memory difficulties in a February 2009 submission.  During his April 2015 hearing, the Veteran testified that he experienced constant headaches, that he experienced a halo around his head, that he saw "little sparkling things in [his] eyes", that he must lay down during his headaches so has to not pass out and that he napped for between three and six hours.  He also testified that he passed out from headaches between three and five times in the past year.

Multiple lay statements were submitted in support of this claim.  In a February 2009 letter, the Veteran's wife wrote that she had experienced "many times," incidents in which he became unconscious and disoriented, and that he has forgotten how to do things such as make simple meal.  In a February 2009 letter, another individual described her observations of the Veteran's memory difficulties.  In a May 2009 statement, the Veteran's intervention facilitator wrote that the Veteran had a difficult time comprehending around abstract concepts, that he often lost track of his thoughts and that he processes information slowly.  A June 2013 letter from a church volunteer coordinator described her observations regarding the Veteran's cognitive skills and hesitance to communicate.  In an August 2013 letter, the Veteran's friend, M. B., described her observations regarding his confusion and other symptoms.

An August 2013 statement from the Veteran's friend, A. Y., described the author's observations of the Veteran's memory difficulties.  In an August 2013 statement from the Veteran's friend, G. T., described his observations regarding the Veteran's slowness in understanding and responding to conversations.

A November 2007 VA neuropsychological assessment found that the Veteran had average prior learning experiences and abilities that have maintained over time, and that his judgment, verbal reasoning, inductive reasoning skills were in the average range.  Verbal memory was shown to be impaired but recall from commitment memory was found to be average.  The Veteran's ability to attend to verbally presented lists was found to be in the low average range while his performance on a visual measure of attention was significantly impacted, scoring in the impaired range and behaviorally demonstrating a slow visual speech pattern.

A February 2008 VA neurologic examination report reflects the Veteran's complaints of ongoing intermittent headaches and cognitive problems since his in-service head injury.  His cognitive problems include difficulty with concentration, learning new tasks, short and long-term memory loss, occasional slurred speech and word finding problems.  He described headaches as a band like tightness which seemed to radiate from the temples over the ears to the left occipital area.  Headaches were reported to be associated with left ear hearing loss and left eye visual blurring and were described as constant.  The severity of these headaches were reported to be "3-4/10," that it would flare to "9/10" in severity three to four times per week for four to 24 hours.  He also reported that he used to pass out from the pain on his headaches in the early 1990s but that this has not happened for several years and that his headaches had gotten worse since he was assaulted in jail in October 2007.  Lateralized paralysis, seizures, urinary/bowel incontinence and diplopia were denied.  

Physical examination conducted during the February 2008 examination report revealed hearing, sensation and coordination to be intact.  Following a examination and a review of the Veteran's claims file, the examiner noted that the Veteran had evidence of memory loss/impaired attention on the most recent neuropsychological assessment, which was overall felt to be consistent with chronic alcohol abuse.  The examiner further opined that while there is some residual cognitive deficits from his head injury, the Veteran's current neuropsychological profile actually showed deficits in different cognitive areas than he had in 1991, suggesting that his current deficits were more likely a result of chronic alcohol abuse rather than residual from a TBI.

A March 2009 VA neurological disorders examination report reflects the Veteran's complaints of confusion, headaches and tremor, that continue to worsen.  He reported that he confused his daughter for his wife and that he confused the year he was in.  The examiner noted that the Veteran had undergone a brain magentic resonance imaging (MRI) and electroencephalography (EEG) which were normal, and that recent neurocognitive testing found that he met the criteria for a cognitive disorder and that his inefficient visual attention and information processing were consistent with difficulties often experienced by concussion but were also consistent with cognitive sequelae of prolonged, excessive alcohol use.  Therefore, the Veteran's variable memory could be due to a concussion, alcohol use or his psychological state.  Following a physical examination, the examiner opined that it was unlikely that the Veteran's current memory difficulties were related to the mild head injury that he experienced during service as he had a significant history of excessive alcohol use, that he was vulnerable to symptoms of conversion disorder in the past and that he was likely manifesting some degree of conversion of his distress at this time.

An April 2009 VA treatment note indicates that the Veteran was unable to give any explanation about the nature, frequency or severity of his current headaches.  He reported taking medication to treat his headaches.

April 2009 VA neurocognitive testing noted the Veteran's complaints that mental stress will create overload (mental fog) and that he will take a nap, try to talk it out, switch to a simpler task or give up as a result.  Following objective testing, the VA neuropsychologist found that the Veteran's actual performance was not consistent with his subjective complaints as he performed very slowly, which placed in the severely impaired range for color and word naming.  The neuropsychologist noted that when speed was accounted for, the Veteran scored in the average range on tests of inhibition and task-switching.

A January 2010 VA treatment note reflects the Veteran's complaints of worsened baseline headaches over the past three to four weeks which correlated with the onset of his medication.  This baseline headache pain was reported to increase from "3-4/10" to approximately "6/10" and he had near daily severe headache pain for the past two weeks that had not responded well to medication.

A February 2010 VA treatment note reflects the Veteran's reports that there was a lessening of his headache symptoms after a medication change and that he had fewer severe migraine episodes.

A June 2010 letter from the Veteran's VA physician to a state agency indicates that the Veteran suffered from dementia related to his previous head injury in 1991.

A November 2011 VA headaches Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of dull headaches that were rated as "5/10" at all times.  He reported exacerbations of headaches that occurred about once or twice per week, that he takes medication and lays down to relieve the headache and that headaches last about eight to 12 hours.  Mild nausea associated with severe headaches was reported without vomiting.  Non-headaches symptoms associated with headaches were denied.  There were no characteristic prostrating attacks of migraine headache pain or very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.

A November 2011 VA TBI DBQ report reflects the Veteran's complaints of having a difficult time with his memory, that he gets "mixed up" and confused with things, that he had difficulty with directions and trouble remembering the names of his kids and his "SW" name.  His speech was noted to be clear and fluent and the examiner noted that it was difficult for him to remember his kids' birthdays.  Examination revealed complaints of mild memory loss without objective evidence on testing.  Judgment, motor activity and visual spatial orientation were found to be normal, social interaction was found to be routinely appropriate, and he was found to be always oriented to person, time, place and situation.  There were no subjective symptoms or neurobehavioral effects noted.  He was found to be able to communicate by spoken and written language.  Consciousness was found to be normal.  The examiner found that the Veteran's cognitive tests revealed no evidence of a progressive decline in cognitive abilities and that such testing results were indicative of variable and fluctuating motivation/effort and that his performance on memory testing was in the average range and that scores on many of his cognitive tasks were deflated by slowed processing speed.  The examiner further found that the Veteran's severe functional difficulties were unlikely to be caused by his in-service concussion as his fluctuating daily cognitive functioning is not typical of the sequelae of brain injuries or of dementia, as the deficits are not persistent.  A diagnosis of cognitive disorder NOS remains appropriate due to the likelihood that he had some level of persistent impairment in processing speed, possibly from in in-service concussion or his alcohol use, and were highly supportive of a psychiatric contribution with periods of dissociation explaining his profoundly low functioning and some of his description were indicative of a conversation reaction.

An April 2013 VA examiner found that the Veteran's cognitive tests revealed no evidence of a progressive decline in cognitive abilities and that such testing results were indicative of variable and fluctuating motivation/effort and that his performance on memory testing was in the average range and that scores on many of his cognitive tasks were deflated by slowed processing speed.  The examiner further found that the Veteran's severe functional difficulties were unlikely to be caused by his in-service concussion as his fluctuating daily cognitive functioning is not typical of the sequelae of brain injuries or of dementia, as the deficits are not persistent.  A diagnosis of cognitive disorder NOS remained appropriate due to the likelihood that he had some level of persistent impairment in processing speed, possibly from in in-service concussion or his alcohol use, and were highly supportive of a psychiatric diagnosis.  The examiner noted that a somatoform disorder was a diagnosis that replaced the Veteran's in-service diagnosis of a conversion disorder, that he was diagnosed with a somatoform disorder as his symptoms cannot be fully explained by his mild TBI and that he was not given a diagnosis of malingering as such involves the manufacturing of symptoms for secondary gain which cannot be proven.  The examiner found that the Veteran's somatoform disorder was not caused by his military experience and was most likely related to his difficult childhood and probably secondary gain and that there were indications in the research literature that exposure to antisocial behavior in parents, particularly the mother, can increase the risk for a somatoform disorder.  The examiner found that the Veteran's nonservice-connected somatoform disorder and personality disorder caused the great majority of his occupational and social impairment contributes with periods of dissociation explaining his profoundly low functioning and some of his description were indicative of a conversation reaction.  

A March 2014 VA treatment note reflects the Veteran's reports that his headaches were currently the same as they had been in the past.  Headache pain was described as being like a halo or a ring on top of his head, that it was a constant/chronic burning sensation and was rated as "8/10" in severity.  

A February 2016 VHA opinion from a VA neurologist indicates that it was more   likely than not that the Veteran did sustain a concussion, or a TBI, during service and that he did have subsequent post-concussive syndrome consisting of migraine headaches, dizziness and post-concussive syncope.  The neurologist further opined that it was more likely than not that the Veteran had persistent migraine headaches in part from the prior head trauma, and perhaps also aggravated by subsequent head trauma, and that it was less likely that his recent cognitive issues were related to his initial mild TBI.  The neurologist reasoned that the Veteran's initial presentation of a delay of several hours after head trauma before headaches arose and subsequent headache, dizziness and syncope was very consistent with concussion and post-concussive syndrome.  The neurologist further reasoned, in most cases, concussive symptoms improve with time and that the Veteran's symptoms did improve initially as he was able to return to work and reenlist, and that it was not uncommon for a closed head injury to produce persistent post-concussive migraine headaches and periods of episodic dizziness.  As there were no documented hearing or tinnitus issues early in the course, the neurologist reasoned that the Veteran's more recent auditory complaints of tinnitus seem more likely related to loud noise exposure than to his initial concussion.  The neurologist further found that the Veteran's cognitive issues as defined on his neuropsychiatric tests do not appear typical for concussion and his complex psychosocial history with a history of sexual abuse can be a risk factor for a somatization disorder and also the ability to manage with his post-concussive symptoms.

For the entire appeal period, it is the Board's conclusion the disability at issue has been productive of prostrating attacks of migraine or non-migraine headache pain that occurred once every month.  The Veteran reported during the February 2008 VA examination that he experienced constant headaches but that these headaches would flare three to four times per week and required him to lay down from four to 24 hours.  He also reported that he used to pass out from the pain due to his headaches in the early 1990s but that this has not happened for several years.  In contrast, during an April 2015 hearing, the Veteran testified that he passed out from headaches three to five times per year.  It appears reasonable to characterize this presentation as approximating prostrating attacks occurring on average once a month over the last several months, consistent with a 30 percent rating.  The headaches of this character do not appear frequently prostrating and prolonged.  While some form of headache has been reported as present on a constant basis, the prostrating element of the headache itself is not convincingly described as to consider it consistent with the criteria for a 50 percent rating.  

As to an evaluation under the criteria effective from October 2008, the Board notes the Veteran has been awarded a separate rating for tinnitus and hearing loss and that claims for service connection for dementia and syncopal episodes are currently being considered.  In addition, while the Veteran has repeatedly complained of various memory difficulties and of feeling disoriented, the VA examiners and providers have consistently attributed such symptoms to the Veteran's excessive alcohol use and/or his nonservice-connected somatoform disorder and personality disorder.  Furthermore, an examiner found evidence of normal judgment, appropriate social interaction and that the Veteran was oriented to person, time, place, and situation.  Likewise, there is normal motor activity, and the Veteran was able to communicate by spoken and written language.  Accordingly, a higher rating under the facets contemplated under the criteria effective from October 2008 is not indicated.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected post-concussion syndrome with migraine type headaches with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his headaches as well as the functional impairment resulting from symptoms related to such disability.  Specifically, with regard to the Veteran's headaches, such includes the nature, frequency, severity, and duration of such headaches.  Finally, the Veteran's current rating contemplates prostrating attacks on average once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, there are no additional symptoms of the Veteran's service-connected headaches that are not contemplated by the rating schedule to warrant an extra-schedular rating.






ORDER

Subject to the legal authority governing the payment of VA compensation, a 30 percent rating, but no higher, for post-concussive syndrome with migraine type headaches is granted.   


REMAND

With respect to the remaining claims on appeal, the Board notes that an August 2013 rating decision denied those claims.  Thereafter, in September 2013, the Veteran entered a notice of disagreement.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.   Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of increased rating for left index finger reattachment, tinnitus, left acromioclavicular joint arthritis, left middle finger amputation, hearing loss and PTSD; entitlement to a TDIU; claims for service connection for a TBI, depression, left hand arthritis, low blood pressure, syncopal episodes, dementia, sleep issues and fatigue; and claims for recognition of D. F. and A. F. as helpless children of the Veteran.

Advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


